      Case 6:21-mj-00184-KNM Document 11 Filed 08/20/21 Page 1 of 1 PageID #: 23


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION

 UNITED STATES OF AMERICA §
                                                    §
                                                    § CASE NUMBER 6:21-MJ-00184-KNM
                                                    §
v-                                  §
                                                    §
                                                    §
EARINGTON LAMUEL MUMPHREY II §


                                               ORDER

      Comes now the Court and finds that probable cause has been established in the above captioned

criminal action and Defendant, Earington Lamuel Mumphrey II, is held over for grand jury consideration.

      ORDERED and SIGNED this 20th day of August, 2021.




                                                K. icole Mitchell, U.S. Magistrate Judge
